Parker, C. J.
The question arising in this case has already been settled, in Hamblett vs. Hamblett, 6 N. H. Rep. 334. It was decided in that case, that if evidence is admitted on trial, which proves to be incompetent, and the jury are directed to disregard it, the admission furnishes no ground for a new trial, unless there is reason to believe that the evidence improperly influenced the verdict.
A view somewhat different is taken of the matter in New-York. 7 Wend. 193, Gilletvs. Mead. It is said, in that case, that the jury might be influenced by the evidence against their own determination. That decision, however, it is admitted is directly opposed to that of Tullidge vs. Wade, 3 Wils. R. 18.
We see no reason to doubt the correctness of the principle, as established in Hamblett vs. Hamblett. There may be cases in which the irrelevant testimony which has been introduced is of a nature so well adapted to make such ah impression upon the minds of the jury, that instructions to disregard it cannot well have their legitimate effect; and there may be cases where, after the admission of such testimony, the result of the trial indicates that it must have had an improper operation. If, in any case, there is good reason to believe that injury has been done to the adverse party, by the introduction of such evidence, notwithstanding the caution and instructions of the court, that will furnish a sufficient cause for sending the case to another trial. But, unless there is good ground for suspicion, it must be presumed that the instructions of the court were not disregarded.
Nothing appears in this case to lead to the belief that the plaintiffs were prejudiced by the introduction of the testimony, and there must be

Judgment on the verdict.